Citation Nr: 0523028	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  03-21 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased initial rating for bilateral 
hearing loss, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased initial rating for bilateral 
tinnitus, currently evaluated as 10 percent disabling.

3.  Entitlement to an effective date prior to November 28, 
2001 for the grant of service connection for bilateral 
hearing loss and tinnitus.  



REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION


The veteran served on active duty from May 1981 to August 
1990.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky. 

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the United 
States Court of Appeals for Veterans Claims (Court) reversed 
a decision of the Board which concluded that no more than a 
single 10-percent disability evaluation could be provided for 
tinnitus, whether perceived as bilateral or unilateral, under 
prior regulations.  VA disagrees with the Court's decision in 
Smith and is seeking to have this decision appealed to the 
United States Court of Appeals for the Federal Circuit.  To 
avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of VA has imposed a stay at the Board 
on the adjudication of tinnitus claims affected by Smith.  

By way of Chairman's Memorandum No. 01-05-08 (April 28, 
2005), the Chairman of the Board of Veterans' Appeals 
(Board), as directed by the Secretary, imposed a temporary 
stay on the adjudication of (1) all claims in which a claim 
for compensation for tinnitus was filed prior to June 13, 
2003, and a disability rating for tinnitus of greater than 10 
percent is sought; and (2) all claims in which a claim for 
service connection for tinnitus filed prior to June 10, 1999, 
was denied on the basis that the veterans' tinnitus was not 
persistent for purposes of 38 C.F.R. § 4.87 Diagnostic Code 
6260.  
 
Pursuant to the Chairman's directive, the Board must suspend 
action on the issue of entitlement to an initial rating in 
excess of 10 percent for bilateral tinnitus, until such time 
as either the April 28, 2005, memorandum is rescinded, or the 
VA Office of General Counsel provides advice and instructions 
to the Board upon resolution of ongoing litigation on this 
matter.  Once a final decision is reached on appeal in the 
Smith case, the adjudication of any tinnitus cases that have 
been stayed will be resumed.  
 
When the stay is lifted, the issue of entitlement to an 
initial rating in excess of 10 percent for bilateral tinnitus 
will be promptly adjudicated.

The issue of entitlement to an initial rating in excess of 10 
percent for bilateral hearing loss is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At his June 2005 hearing, the veteran stated that he wished 
to withdraw his claim for an effective date prior to November 
28, 2001 for the grant of service connection for bilateral 
hearing loss and tinnitus.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met with respect to the claims for an 
effective date prior to November 28, 2001 for the grant of 
service connection for bilateral hearing loss and tinnitus.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  Appeals must be withdrawn in writing except 
for appeals withdrawn on the record at a hearing.  Id.  At 
his June 2005 hearing the appellant withdrew his appeal for 
an earlier effective date on the record and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal for an effective date prior 
to November 28, 2001 for the grant of service connection for 
bilateral hearing loss and tinnitus, and the appeal is 
dismissed.


ORDER

The appeal for an effective date prior to November 28, 2001 
for the grant of service connection for bilateral hearing 
loss and tinnitus is dismissed


REMAND

The veteran maintains that he is entitled to an initial 
rating in excess of 10 percent for his bilateral hearing 
loss.  The veteran was granted service connection for 
bilateral hearing loss by rating action in July 2002.  That 
rating action assigned the veteran a 10 percent rating for 
his hearing loss based on a June 2002 VA audiological 
examination report.  At his June 2005 video conference 
hearing, the veteran reported that his hearing loss had 
increased in severity since his July 2002 audiological 
examination report.  The veteran further asserted that he was 
having great difficulty finding a job due to his hearing 
loss.

Since it has been over three years since the veteran's last 
audiological examination, and since the veteran has reported 
an increase in severity of his service-connected disability, 
a new VA examination is indicated.  See Allday v. Brown, 7 
Vet. App. 517, 526 (1995) [where record does not adequately 
reveal current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination].  The Board further notes that the veteran's 
representative has requested that the veteran be provided a 
contemporary VA audiological examination.

Accordingly, this case is REMANDED for the following:

1.  The veteran should be provided a VA 
audiological examination which describes 
the nature and extent of the veteran's 
service-connected bilateral hearing loss.  
All indicated tests and studies should be 
performed.  The claims folder should be 
made available to the examiner for review 
prior to the examination.  The examiner 
should indicate the degree of 
interference with the veteran's ability 
to obtain and maintain gainful employment 
caused by his bilateral hearing loss.

2.  When the above action has been 
accomplished, the RO should readjudicate 
the veteran's claim for an increased 
initial rating for bilateral hearing 
loss, taking into consideration the 
applicability of staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The RO should also consider 
whether that claim should be referred to 
the Director of the VA Compensation and 
Pension Service for extra-schedular 
consideration under 38 C.F.R. § 
3.321(b)(1) (2004).  If any benefit 
sought on appeal is not granted to the 
appellant's satisfaction, the appellant 
and his representative should be provided 
a supplemental statement of the case on 
all issues in appellate status and be 
afforded the appropriate opportunity to 
respond.   

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


